UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-0 Name of Registrant: Vanguard International Equity Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: January 31, 2013 Item 1: Schedule of Investments Vanguard Pacific Stock Index Fund Schedule of Investments As of January 31, 2013 Market Value Shares ($000) Common Stocks (99.5%) 1 Australia (26.4%) BHP Billiton Ltd. 3,568,038 140,339 Commonwealth Bank of Australia 1,761,557 118,509 Westpac Banking Corp. 3,408,370 99,712 Australia & New Zealand Banking Group Ltd. 3,004,850 83,457 National Australia Bank Ltd. 2,515,541 71,882 Woolworths Ltd. 1,363,276 44,413 Wesfarmers Ltd. 1,113,923 43,714 Rio Tinto Ltd. 482,023 33,478 CSL Ltd. 559,346 32,019 Westfield Group 2,375,582 27,723 Woodside Petroleum Ltd. 729,382 27,018 Telstra Corp. Ltd. 4,817,348 23,124 Newcrest Mining Ltd. 794,738 19,467 AMP Ltd. 3,201,648 17,773 QBE Insurance Group Ltd. 1,306,873 16,276 Origin Energy Ltd. 1,206,872 15,855 Suncorp Group Ltd. 1,422,861 15,770 Brambles Ltd. 1,719,801 14,526 Macquarie Group Ltd. 357,212 14,367 Santos Ltd. 1,057,776 13,214 Insurance Australia Group Ltd. 2,298,779 12,028 Amcor Ltd. 1,334,227 11,688 Orica Ltd. 404,189 10,808 Westfield Retail Trust 3,210,394 10,752 AGL Energy Ltd. 603,453 9,704 Transurban Group 1,454,005 9,254 Coca-Cola Amatil Ltd. 632,348 9,126 Goodman Group 1,880,703 8,822 Stockland 2,435,474 8,757 Aurizon Holdings Ltd. 2,009,889 8,329 ^ Fortescue Metals Group Ltd. 1,549,454 7,600 ASX Ltd. 193,545 7,071 Lend Lease Group 601,142 6,498 Mirvac Group 3,794,873 6,299 GPT Group 1,561,732 6,178 Incitec Pivot Ltd. 1,804,552 6,085 WorleyParsons Ltd. 227,910 6,010 Sonic Healthcare Ltd. 413,210 5,888 Dexus Property Group 5,078,296 5,536 APA Group 913,988 5,500 Asciano Ltd. 1,077,520 5,436 Computershare Ltd. 491,798 5,378 Crown Ltd. 443,724 5,361 Cochlear Ltd. 62,962 5,299 James Hardie Industries plc 484,362 5,146 Tatts Group Ltd. 1,510,489 5,127 ^ Iluka Resources Ltd. 463,481 4,698 CFS Retail Property Trust Group 2,192,184 4,575 Ramsay Health Care Ltd. 145,604 4,485 ^ ALS Ltd. 377,265 4,435 Boral Ltd. 840,691 4,310 Bendigo and Adelaide Bank Ltd. 439,800 4,231 Toll Holdings Ltd. 755,312 4,164 ^ Metcash Ltd. 977,020 3,882 Federation Centres 1,503,941 3,652 Leighton Holdings Ltd. 167,288 3,617 Treasury Wine Estates Ltd. 717,878 3,563 Alumina Ltd. 2,708,545 3,129 Echo Entertainment Group Ltd. 824,170 3,087 Caltex Australia Ltd. 149,419 3,032 Tabcorp Holdings Ltd. 810,393 2,579 OZ Minerals Ltd. 336,079 2,437 SP AusNet 1,833,481 2,201 * Qantas Airways Ltd. 1,229,350 1,965 ^ Flight Centre Ltd. 61,717 1,957 Whitehaven Coal Ltd. 514,456 1,765 Newcrest Mining Ltd. ADR 51,388 1,246 ^ Harvey Norman Holdings Ltd. 597,643 1,224 Sims Metal Management Ltd. ADR 114,896 1,112 Sydney Airport 205,420 680 Sims Metal Management Ltd. 64,618 629 * BGP Holdings PLC 15,642,708 — Hong Kong (9.3%) AIA Group Ltd. 11,993,045 47,710 Sun Hung Kai Properties Ltd. 1,736,118 28,522 Hutchison Whampoa Ltd. 2,359,531 26,373 Cheung Kong Holdings Ltd. 1,538,636 25,235 Hong Kong Exchanges and Clearing Ltd. 1,208,897 22,934 CLP Holdings Ltd. 1,954,541 16,609 Hong Kong & China Gas Co. Ltd. 5,773,951 16,363 Wharf Holdings Ltd. 1,676,297 14,807 BOC Hong Kong Holdings Ltd. 4,096,046 14,134 Hang Seng Bank Ltd. 846,841 13,867 Sands China Ltd. 2,675,947 13,504 Power Assets Holdings Ltd. 1,535,816 13,307 Link REIT 2,529,243 13,149 * Galaxy Entertainment Group Ltd. 2,323,950 10,472 Swire Pacific Ltd. Class A 752,125 9,654 Hang Lung Properties Ltd. 2,480,317 9,366 Li & Fung Ltd. 6,473,259 9,078 Henderson Land Development Co. Ltd. 1,061,662 7,644 New World Development Co. Ltd. 4,083,568 7,511 MTR Corp. Ltd. 1,603,417 6,619 Sino Land Co. Ltd. 3,272,300 6,118 SJM Holdings Ltd. 2,145,359 5,857 Wheelock & Co. Ltd. 1,016,486 5,728 Bank of East Asia Ltd. 1,358,676 5,584 * Wynn Macau Ltd. 1,723,240 4,835 Swire Properties Ltd. 1,287,615 4,715 Kerry Properties Ltd. 796,358 4,300 Shangri-La Asia Ltd. 1,724,096 4,080 Hysan Development Co. Ltd. 706,603 3,558 Cheung Kong Infrastructure Holdings Ltd. 555,215 3,526 First Pacific Co. Ltd. 2,323,843 2,993 NWS Holdings Ltd. 1,582,411 2,824 ASM Pacific Technology Ltd. 217,728 2,750 Yue Yuen Industrial Holdings Ltd. 818,019 2,740 Hopewell Holdings Ltd. 629,124 2,595 Cathay Pacific Airways Ltd. 1,308,548 2,540 MGM China Holdings Ltd. 1,031,200 2,439 ^ HKT Trust / HKT Ltd. 2,483,731 2,315 Wing Hang Bank Ltd. 197,385 2,070 PCCW Ltd. 4,408,143 1,949 Orient Overseas International Ltd. 242,324 1,698 Japan (58.1%) Toyota Motor Corp. 3,052,671 145,809 Mitsubishi UFJ Financial Group Inc. 14,099,224 80,184 Honda Motor Co. Ltd. 1,804,427 68,206 Sumitomo Mitsui Financial Group Inc. 1,486,434 59,701 Mizuho Financial Group Inc. 25,278,341 50,455 Canon Inc. 1,255,017 45,702 Takeda Pharmaceutical Co. Ltd. 873,791 44,901 Softbank Corp. 1,048,370 37,355 Mitsubishi Estate Co. Ltd. 1,386,982 33,593 FANUC Corp. 211,776 33,048 Mitsubishi Corp. 1,555,234 32,811 Japan Tobacco Inc. 996,059 31,078 Hitachi Ltd. 5,134,258 30,467 Mitsui & Co. Ltd. 1,923,500 29,071 Nissan Motor Co. Ltd. 2,751,646 28,173 Shin-Etsu Chemical Co. Ltd. 454,355 27,791 Komatsu Ltd. 1,033,409 27,485 NTT DOCOMO Inc. 16,908 25,634 East Japan Railway Co. 376,385 25,409 Seven & I Holdings Co. Ltd. 833,954 25,334 Astellas Pharma Inc. 492,374 25,064 Nippon Steel & Sumitomo Metal Corp. 8,414,309 23,291 Nomura Holdings Inc. 4,016,894 22,994 Tokio Marine Holdings Inc. 766,990 22,651 KDDI Corp. 297,900 22,166 Mitsui Fudosan Co. Ltd. 926,580 21,181 Nippon Telegraph & Telephone Corp. 483,144 20,235 Denso Corp. 538,186 20,163 Toshiba Corp. 4,456,424 19,843 Bridgestone Corp. 720,250 18,890 ITOCHU Corp. 1,666,897 18,852 Mitsubishi Heavy Industries Ltd. 3,358,743 17,960 Mitsubishi Electric Corp. 2,140,954 17,744 Kao Corp. 582,577 16,712 Sony Corp. 1,111,544 16,626 Sumitomo Corp. 1,245,538 16,111 Panasonic Corp. 2,443,290 16,083 Fast Retailing Co. Ltd. 58,920 15,483 Kyocera Corp. 169,375 15,342 JX Holdings Inc. 2,485,223 14,662 Keyence Corp. 50,777 14,087 Inpex Corp. 2,428 14,058 Central Japan Railway Co. 159,600 13,959 Murata Manufacturing Co. Ltd. 224,519 13,845 Kubota Corp. 1,207,895 13,797 Dai-ichi Life Insurance Co. Ltd. 9,407 13,481 Marubeni Corp. 1,826,356 13,415 Otsuka Holdings Co. Ltd. 401,279 12,944 Tokyo Gas Co. Ltd. 2,712,959 12,793 Sumitomo Mitsui Trust Holdings Inc. 3,450,819 12,746 Daiichi Sankyo Co. Ltd. 745,591 12,623 ORIX Corp. 115,965 12,406 Eisai Co. Ltd. 279,268 12,210 Sumitomo Realty & Development Co. Ltd. 398,492 12,150 Kirin Holdings Co. Ltd. 960,616 12,004 MS&AD Insurance Group Holdings 561,101 11,753 JFE Holdings Inc. 544,007 11,612 Secom Co. Ltd. 232,403 11,592 Nintendo Co. Ltd. 117,398 11,438 Nikon Corp. 377,230 10,786 Daiwa Securities Group Inc. 1,842,984 10,720 Suzuki Motor Corp. 404,068 10,603 Daiwa House Industry Co. Ltd. 566,805 10,416 SMC Corp. 59,900 10,368 Nitto Denko Corp. 183,066 10,353 FUJIFILM Holdings Corp. 512,772 10,224 Daikin Industries Ltd. 259,912 9,931 Ajinomoto Co. Inc. 714,706 9,694 Sumitomo Electric Industries Ltd. 835,321 9,404 Toray Industries Inc. 1,624,857 9,379 Hoya Corp. 481,802 9,303 Resona Holdings Inc. 2,086,243 9,291 Asahi Group Holdings Ltd. 428,421 9,105 Sumitomo Metal Mining Co. Ltd. 581,149 9,038 Chubu Electric Power Co. Inc. 713,472 9,012 Fuji Heavy Industries Ltd. 651,212 8,807 NKSJ Holdings Inc. 413,526 8,694 Fujitsu Ltd. 2,063,981 8,358 Isuzu Motors Ltd. 1,316,996 8,260 Tokyo Electron Ltd. 190,213 8,179 Asahi Kasei Corp. 1,398,836 8,073 * Mazda Motor Corp. 2,983,959 8,072 Kansai Electric Power Co. Inc. 831,214 7,919 Daito Trust Construction Co. Ltd. 80,358 7,917 T&D Holdings Inc. 640,961 7,909 Nippon Building Fund Inc. 760 7,844 ^ Ricoh Co. Ltd. 702,082 7,816 Osaka Gas Co. Ltd. 2,077,548 7,793 Aeon Co. Ltd. 665,095 7,544 West Japan Railway Co. 188,537 7,435 ^ Kintetsu Corp. 1,802,927 7,408 Asahi Glass Co. Ltd. 1,115,115 7,398 Oriental Land Co. Ltd. 55,618 7,395 Terumo Corp. 168,150 7,354 Rakuten Inc. 804,300 7,341 * NEC Corp. 2,884,284 7,037 Yamato Holdings Co. Ltd. 414,761 6,971 Odakyu Electric Railway Co. Ltd. 694,362 6,956 Mitsubishi Chemical Holdings Corp. 1,500,879 6,950 Aisin Seiki Co. Ltd. 212,129 6,949 ^ Nidec Corp. 120,714 6,900 Hankyu Hanshin Holdings Inc. 1,264,000 6,897 Tokyu Corp. 1,261,409 6,859 LIXIL Group Corp. 294,632 6,847 Unicharm Corp. 126,241 6,696 Japan Real Estate Investment Corp. 656 6,633 Sekisui House Ltd. 601,235 6,617 JGC Corp. 228,221 6,470 Bank of Yokohama Ltd. 1,344,462 6,422 Yahoo Japan Corp. 16,112 6,318 Tobu Railway Co. Ltd. 1,134,206 6,091 Makita Corp. 124,227 6,050 Toyota Industries Corp. 180,720 6,001 Shionogi & Co. Ltd. 330,273 5,903 Shimano Inc. 82,198 5,613 Dentsu Inc. 200,398 5,604 Toyota Tsusho Corp. 235,148 5,593 Shizuoka Bank Ltd. 590,859 5,571 Shiseido Co. Ltd. 398,853 5,522 Omron Corp. 225,010 5,363 * Olympus Corp. 240,651 5,344 Chiba Bank Ltd. 824,129 5,135 Chugai Pharmaceutical Co. Ltd. 248,257 5,107 ^ TDK Corp. 136,487 5,062 Dai Nippon Printing Co. Ltd. 622,513 5,033 Kuraray Co. Ltd. 381,413 4,900 Kawasaki Heavy Industries Ltd. 1,573,357 4,874 Lawson Inc. 66,795 4,840 Sumitomo Chemical Co. Ltd. 1,649,276 4,825 Ono Pharmaceutical Co. Ltd. 91,333 4,812 Keio Corp. 641,808 4,764 Sekisui Chemical Co. Ltd. 474,445 4,571 Kyushu Electric Power Co. Inc. 472,744 4,550 Yakult Honsha Co. Ltd. 107,515 4,531 * Mitsubishi Motors Corp. 4,303,212 4,474 Keikyu Corp. 521,531 4,424 Daihatsu Motor Co. Ltd. 210,557 4,380 Japan Retail Fund Investment Corp. 2,298 4,354 Chugoku Electric Power Co. Inc. 328,913 4,328 Nippon Yusen KK 1,785,083 4,278 NTT Data Corp. 1,400 4,274 Konica Minolta Holdings Inc. 531,753 4,247 * Tohoku Electric Power Co. Inc. 501,142 4,080 Hirose Electric Co. Ltd. 33,641 4,004 Mitsui OSK Lines Ltd. 1,204,811 3,975 Mitsubishi Materials Corp. 1,239,508 3,969 Yamaha Motor Co. Ltd. 309,347 3,937 JSR Corp. 198,543 3,926 Sega Sammy Holdings Inc. 221,091 3,905 Isetan Mitsukoshi Holdings Ltd. 391,980 3,871 Nippon Express Co. Ltd. 935,925 3,863 Toppan Printing Co. Ltd. 620,872 3,854 Sysmex Corp. 79,892 3,812 IHI Corp. 1,462,720 3,792 ^ Sharp Corp. 1,103,867 3,758 * Tokyo Electric Power Co. Inc. 1,596,284 3,718 Yamada Denki Co. Ltd. 96,544 3,718 Credit Saison Co. Ltd. 174,875 3,701 Obayashi Corp. 719,575 3,690 Dena Co. Ltd. 115,951 3,675 Hisamitsu Pharmaceutical Co. Inc. 68,240 3,655 Fukuoka Financial Group Inc. 853,041 3,592 Rohm Co. Ltd. 105,733 3,515 NGK Insulators Ltd. 295,541 3,437 NSK Ltd. 482,736 3,421 * Kobe Steel Ltd. 2,762,957 3,412 Trend Micro Inc. 116,558 3,403 Taisei Corp. 1,138,863 3,398 Shinsei Bank Ltd. 1,660,373 3,392 Tokyu Land Corp. 475,127 3,384 Santen Pharmaceutical Co. Ltd. 81,520 3,357 Taiheiyo Cement Corp. 1,233,000 3,357 Joyo Bank Ltd. 715,338 3,354 Aozora Bank Ltd. 1,179,676 3,317 Mitsubishi Tanabe Pharma Corp. 247,036 3,312 Sony Financial Holdings Inc. 191,424 3,233 Benesse Holdings Inc. 73,547 3,206 Hino Motors Ltd. 290,209 3,050 MEIJI Holdings Co. Ltd. 67,515 2,985 Bank of Kyoto Ltd. 360,363 2,982 Hamamatsu Photonics KK 77,922 2,979 Electric Power Development Co. Ltd. 129,179 2,970 Mitsubishi UFJ Lease & Finance Co. Ltd. 64,680 2,939 J Front Retailing Co. Ltd. 526,380 2,887 Mitsubishi Gas Chemical Co. Inc. 430,921 2,884 Nitori Holdings Co. Ltd. 37,741 2,881 Oji Holdings Corp. 874,521 2,828 Brother Industries Ltd. 261,659 2,782 Namco Bandai Holdings Inc. 194,754 2,778 Kajima Corp. 926,362 2,777 Kikkoman Corp. 185,642 2,776 Jupiter Telecommunications Co. Ltd. 2,291 2,755 Taisho Pharmaceutical Holdings Co. Ltd. 39,823 2,748 Japan Airlines Co. Ltd. 66,046 2,724 ^ Hitachi Construction Machinery Co. Ltd. 118,432 2,720 Toyo Suisan Kaisha Ltd. 97,996 2,717 USS Co. Ltd. 24,136 2,711 TonenGeneral Sekiyu KK 310,713 2,709 Kyowa Hakko Kirin Co. Ltd. 286,386 2,708 Sumitomo Heavy Industries Ltd. 610,153 2,692 Keisei Electric Railway Co. Ltd. 303,404 2,690 Kansai Paint Co. Ltd. 240,442 2,678 Chugoku Bank Ltd. 192,109 2,646 Stanley Electric Co. Ltd. 158,841 2,601 JTEKT Corp. 243,466 2,601 Suruga Bank Ltd. 199,396 2,600 FamilyMart Co. Ltd. 64,665 2,598 Miraca Holdings Inc. 61,485 2,563 Nomura Research Institute Ltd. 111,084 2,552 Nippon Meat Packers Inc. 188,466 2,551 Rinnai Corp. 35,907 2,539 Sumitomo Rubber Industries Ltd. 188,090 2,510 NGK Spark Plug Co. Ltd. 197,081 2,507 ^ All Nippon Airways Co. Ltd. 1,280,143 2,507 Nisshin Seifun Group Inc. 205,764 2,504 Amada Co. Ltd. 398,393 2,490 Yokogawa Electric Corp. 222,496 2,477 Dainippon Sumitomo Pharma Co. Ltd. 175,538 2,475 Japan Prime Realty Investment Corp. 867 2,465 Nissin Foods Holdings Co. Ltd. 64,647 2,454 Kurita Water Industries Ltd. 124,578 2,449 TOTO Ltd. 308,078 2,438 ^ Showa Denko KK 1,580,499 2,415 Toho Gas Co. Ltd. 451,518 2,414 Toho Co. Ltd. 125,733 2,409 Shimamura Co. Ltd. 24,453 2,401 Suzuken Co. Ltd. 78,048 2,389 Teijin Ltd. 1,039,175 2,382 Don Quijote Co. Ltd. 59,600 2,373 ^ Nabtesco Corp. 113,465 2,369 Konami Corp. 111,149 2,359 Hiroshima Bank Ltd. 552,000 2,347 Asics Corp. 164,432 2,342 Ube Industries Ltd. 1,120,936 2,333 THK Co. Ltd. 134,232 2,332 Iyo Bank Ltd. 283,498 2,318 Daicel Corp. 326,473 2,280 Shikoku Electric Power Co. Inc. 185,544 2,276 Hachijuni Bank Ltd. 452,828 2,267 Mitsui Chemicals Inc. 949,190 2,251 Advantest Corp. 165,187 2,249 Yamaguchi Financial Group Inc. 232,864 2,244 Yaskawa Electric Corp. 233,655 2,182 Takashimaya Co. Ltd. 296,494 2,182 Chiyoda Corp. 172,123 2,158 Tsumura & Co. 65,272 2,144 Sankyo Co. Ltd. 53,817 2,144 Toyo Seikan Kaisha Ltd. 167,073 2,132 Idemitsu Kosan Co. Ltd. 24,298 2,130 Shimizu Corp. 650,504 2,107 ^ Casio Computer Co. Ltd. 244,172 2,106 Kamigumi Co. Ltd. 255,148 2,078 Air Water Inc. 162,281 2,073 Gunma Bank Ltd. 427,081 2,061 SBI Holdings Inc. 247,168 2,052 Mitsubishi Logistics Corp. 135,831 2,037 Sojitz Corp. 1,356,918 2,037 Hokuriku Electric Power Co. 184,134 2,030 MediPal Holdings Corp. 160,084 2,028 Marui Group Co. Ltd. 248,442 2,020 Nippon Electric Glass Co. Ltd. 415,752 2,004 Alfresa Holdings Corp. 45,358 1,987 Japan Steel Works Ltd. 343,865 1,984 ^ Sanrio Co. Ltd. 48,850 1,948 Aeon Mall Co. Ltd. 80,714 1,948 Park24 Co. Ltd. 107,800 1,946 Hokkaido Electric Power Co. Inc. 202,793 1,943 Nishi-Nippon City Bank Ltd. 744,839 1,930 Nomura Real Estate Holdings Inc. 105,478 1,925 Ibiden Co. Ltd. 134,383 1,915 McDonald's Holdings Co. Japan Ltd. 73,622 1,890 Yamaha Corp. 173,139 1,834 Denki Kagaku Kogyo KK 505,927 1,827 ^ Hulic Co. Ltd. 286,400 1,816 Nomura Real Estate Office Fund Inc. Class A 304 1,793 Oracle Corp. Japan 42,568 1,772 Koito Manufacturing Co. Ltd. 105,455 1,758 Shimadzu Corp. 262,596 1,758 Taiyo Nippon Sanso Corp. 261,728 1,748 Hakuhodo DY Holdings Inc. 25,465 1,735 NOK Corp. 115,856 1,732 Citizen Holdings Co. Ltd. 293,648 1,682 Hitachi Chemical Co. Ltd. 115,566 1,627 Kaneka Corp. 301,995 1,615 Toyoda Gosei Co. Ltd. 70,303 1,558 Hitachi Metals Ltd. 179,407 1,542 ^ Nippon Paper Group Inc. 107,748 1,527 ^ Gree Inc. 101,679 1,512 NHK Spring Co. Ltd. 171,996 1,510 Calbee Inc. 18,000 1,482 ^ Aeon Credit Service Co. Ltd. 70,470 1,462 Fuji Electric Co. Ltd. 625,783 1,461 Otsuka Corp. 17,542 1,436 * Furukawa Electric Co. Ltd. 704,600 1,428 Seven Bank Ltd. 580,240 1,404 Daido Steel Co. Ltd. 313,087 1,398 ^ GS Yuasa Corp. 389,999 1,389 Yamazaki Baking Co. Ltd. 122,435 1,370 Hitachi High-Technologies Corp. 68,780 1,366 * Sumco Corp. 128,001 1,334 Cosmo Oil Co. Ltd. 591,046 1,329 Yamato Kogyo Co. Ltd. 46,117 1,321 NTT Urban Development Corp. 1,273 1,273 * Nexon Co. Ltd. 120,100 1,268 Ushio Inc. 114,384 1,237 Itochu Techno-Solutions Corp. 28,066 1,218 Showa Shell Sekiyu KK 203,322 1,180 Japan Petroleum Exploration Co. 31,579 1,164 Mabuchi Motor Co. Ltd. 25,801 1,158 Maruichi Steel Tube Ltd. 51,914 1,155 * Acom Co. Ltd. 44,050 1,151 M3 Inc. 700 1,143 ^ ABC-Mart Inc. 29,087 1,107 Coca-Cola West Co. Ltd. 67,824 1,071 Kinden Corp. 148,431 984 ^ Toyota Boshoku Corp. 70,509 924 Square Enix Holdings Co. Ltd. 70,115 871 New Zealand (0.4%) Fletcher Building Ltd. 753,930 6,023 Telecom Corp. of New Zealand Ltd. 2,060,197 4,195 Auckland International Airport Ltd. 1,014,150 2,414 SKYCITY Entertainment Group Ltd. 645,786 2,152 Contact Energy Ltd. 400,639 1,755 Singapore (5.3%) Singapore Telecommunications Ltd. 8,825,109 24,942 DBS Group Holdings Ltd. 2,018,779 24,399 Oversea-Chinese Banking Corp. Ltd. 2,858,594 22,583 United Overseas Bank Ltd. 1,410,267 21,478 Keppel Corp. Ltd. 1,591,358 14,786 CapitaLand Ltd. 2,837,558 9,165 Genting Singapore plc 6,752,597 8,462 Fraser and Neave Ltd. 1,024,574 7,893 Wilmar International Ltd. 2,127,303 6,560 Singapore Exchange Ltd. 948,260 5,968 Singapore Press Holdings Ltd. 1,783,417 5,909 Singapore Technologies Engineering Ltd. 1,700,055 5,385 Singapore Airlines Ltd. 599,226 5,321 City Developments Ltd. 555,713 5,246 Global Logistic Properties Ltd. 2,289,773 5,103 SembCorp Industries Ltd. 1,091,820 4,836 Jardine Cycle & Carriage Ltd. 117,621 4,809 Hutchison Port Holdings Trust 5,795,639 4,748 CapitaMall Trust 2,583,112 4,421 Ascendas REIT 2,099,894 4,295 Noble Group Ltd. 4,299,304 4,240 Golden Agri-Resources Ltd. 7,833,163 4,025 ^ SembCorp Marine Ltd. 923,666 3,529 ComfortDelGro Corp. Ltd. 2,086,980 3,254 CapitaCommercial Trust 2,181,000 2,934 Keppel Land Ltd. 846,575 2,913 CapitaMalls Asia Ltd. 1,490,335 2,601 UOL Group Ltd. 512,717 2,590 ^ Olam International Ltd. 1,732,181 2,265 StarHub Ltd. 661,567 2,085 Yangzijiang Shipbuilding Holdings Ltd. 2,140,210 1,696 Cosco Corp. Singapore Ltd. 1 — Total Common Stocks (Cost $5,298,125) Coupon Temporary Cash Investments (2.0%) 1 Money Market Fund (2.0%) 2,3 Vanguard Market Liquidity Fund 0.143% 84,121,628 84,122 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Fannie Mae Discount Notes 0.097% 3/27/13 1,000 1,000 4,6 Freddie Mac Discount Notes 0.082% 4/22/13 1,000 999 Total Temporary Cash Investments (Cost $86,121) Total Investments (101.5%) (Cost $5,384,246) Other Assets and Liabilities-Net (-1.5%) 3 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $56,396,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.9% and 1.6%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $59,584,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $600,000 have been segregated as initial margin for open futures contracts. 6 Securities with a value of $700,000 have been segregated as collateral for open forward currency contracts. ADR—American Depositary Receipt. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
